ORDER ON MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR REHEARING Montana, J. Respondent has moved for an order extending its time to file a petition for rehearing with respect to the judgment of this Court entered on July 2, 1984, and, assuming the Court grants such an extension, Respondent asks that the judgment be vacated due to Claimant’s alleged failure to file a notice of intent to sue for personal injuries. The Court observed that the Claimant’s alleged failure to file a notice of intent to sue either was known or should have been known to Respondent since the time this case was commenced in this Court on August 9, 1982. The Respondent delayed bringing this alleged deficiency to the Court’s attention for over two years. In the meantime, a full hearing was held before a commissioner. At the hearing on the merits, despite being given ample opportunity to do so, Respondent failed to produce any evidence to rebut Claimant’s testimony concerning negligence, even though the treating dentists were available to testify and were within Respondent’s control. Then, based on the hearing, this Court rendered an opinion and entered judgment in favor of Claimant. Then Respondent did not timely file a petition for rehearing within the 30 days allowed by the Court’s rules. Because of these cumulative circumstances, the Court denies Respondent’s motion for an extension of time to file a petition for rehearing. Consequently, it is not necessary to address the alleged merits of Respondent’s petition to vacate judgment. The Court’s judgment of July 2,1984, will stand.